SCHWAB, C. J.,
specially concurring.
I agree with the majority’s disposition, but cannot join the majority in suggesting that the holding in Washington v. Cleland, 49 Or 12, 88 P 305, 124 Am St R 1013 (1907), is no longer binding on us. Were the facts the same, except that defendant attempted to appeal a circuit court judgment to this court, Washington tells me the appeal would have to be dismissed. And I think this is the rule we are bound by regardless of whether "the collateral consequences question” was or was not considered in Washington in 1907.
However, I conclude Washington is not here applicable because of the significant difference between a literal appeal to an appellate court and the "appeal” for a trial de novo that defendant sought in this case. *189Under the trial de novo statutes, once the defendant "appealed” to the circuit court, his case should have been processed as if "originally commenced in such court.” ORS 53.090. Under this statutory scheme, I cannot conceive of how anything that has happened regarding the district court judgment, including its complete execution, can moot the case in circuit court.